Citation Nr: 0335566	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  00-21 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a major depressive 
disorder.

2.  Entitlement to service connection for ear infections, and 
ear aches and pain, as secondary to bilateral hearing loss.

3.  Entitlement to service connection for a sinus infections, 
drainage problems, allergies, a bloody nose, colds, flu, 
bronchitis, and other disorders of the head, ears, nose, 
throat, bronchial tubes and lungs as secondary to bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1970. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 RO decision that denied the 
veteran's claims of service connection for:  (1) a major 
depressive disorder; (2) ear infections, and ear aches and 
pain, as secondary to bilateral hearing loss; (3) sinus 
infections, drainage problems, allergies, a bloody nose, 
colds, flu, bronchitis, and other disorders of the head, 
ears, nose, throat, bronchial tubes and lungs as secondary to 
bilateral hearing loss.

The veteran was duly informed that he was entitled to another 
Board hearing as his previous one was held by a Veterans Law 
Judge that has since left the Board.  He never responded; as 
such, the Board will assume that he is not interested in 
another hearing. 


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2003).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded.  First, VA 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c). 

A review of the claims file reveals that the veteran was 
never provided an adequate VCAA letter that is specific to 
his claims for service connection.  It is noted that he was 
provided a duty to assist letter in August 2001, however, 
this letter failed to adequately explain what VA was doing to 
develop the claims; and what information and evidence was 
needed to substantiate his claims.  Given the aforementioned, 
it would be potentially prejudicial to the veteran if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92.  
Additional development is required, as specified below.

This case is REMANDED for the following reasons:

1.  Provide the veteran appropriate 
notice under the VCAA with regard to his 
claims for service connection.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claims and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information.  

2.  Any outstanding records pertaining to 
the veteran's claim for Social Security 
Administration disability benefits should 
be obtained.

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate consideration.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

